Citation Nr: 1226366	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-44 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for traumatic brain injury (TBI). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2003 and April 2005, and from January 2008 to December 2008.  He also served in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2010 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2010.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) entitlement to service connection for TBI, and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran is shown to have a diagnosis of PTSD due to stressors or stressful events that he presumed to have experienced during his service Iraq from March 2004 to March 2005, including incidents that occurred during combat with the enemy. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  

If a veteran's claimed stressor relates to an event in which he engaged in combat with the enemy, his lay testimony, alone, is sufficient to verify the claimed in-service stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843  (Jul. 13, 2010).  

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  Thus, when a claimed stressor is not related to combat, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In the present case, the Board finds that the favorable and unfavorable evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim, for the following reasons.  

First, with regard to the occurrence of a stressor during service, the Veteran contends that that he has PTSD due to events that occurred during combat service in Iraq from 2004 to 2005, including exposure to Improvised Explosive Device (IED) explosions.  His DD Form 214 confirms service in Iraq from March 2004 through March 2005, and that he was awarded the Combat Infantry Badge (CIB).  Accordingly, his claimed stressors are presumed to be true.  See 38 U.S.C.A. § 1154(b); Cohen, 10 Vet. App. at 139.  

Second, the evidence of record includes medical evidence diagnosing PTSD.  His service treatment records (STRs) during his second period of active duty service, from January 2008 to December 2008, show numerous assessments of, and ongoing treatment for, chronic PTSD, including in August 2008, October 2008, November 2008, and December 2008.  He was put on permanent physical profile in November 2008 for numerous disabilities, including chronic PTSD.  The Board may assume that these diagnoses meet the DSM-IV criteria as they were made by medical professionals.  See Cohen, 10 Vet. App. at 153.  Finally, a VA psychiatrist evaluated the Veteran on an outpatient basis in January 2009, and found that the Veteran met the criteria for a PTSD diagnosis, with symptoms active for three years.  Thus, the record before the Board shows a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f); See Cohen, 10 Vet. App. at 139.  

Finally, the evidence of record establishes a link between the Veteran's in-service stressful events and his diagnosis of PTSD.  Specifically, the Veteran's STRs for his second period of active duty contain a December 2008 post-deployment health assessment, which identifies the Veteran as having experienced a violent traumatic event resulting in PTSD.  Also, at the January 2009 VA outpatient psychiatric examination, the Veteran gave a history of multiple gunfights with insurgents in Iraq; exposure to IED explosions; and seeing a friend get shot in the mouth.  Although the VA psychiatrist did not expressly link these stressors to the PTSD diagnosis, the psychiatrist found that the Veteran's PTSD symptoms involved a history of a traumatic event.  The Board finds that this evidence is at least in a state of relative equipoise in showing a link between the Veteran's in-service combat stressors and his diagnosis of PTSD.  See 38 C.F.R. § 3.304(f); See Cohen, 10 Vet. App. at 139.  

In making this determination, the Board acknowledges that the Veteran underwent a VA examination in January 2009.  The VA examiner did not find sufficient symptomatology to warrant a diagnosis of PTSD.  In support, the examiner explained that the Veteran reported a stressor, but did not report any link between that stress and PTSD symptomatology.  The Board finds that this VA examiner's assessment does not outweigh the remaining favorable evidence of record.  Rather, the VA examiner's assessment tends to concern the severity and degree of the Veteran's PTSD symptomatology, which is a matter that must be addressed when assigning an initial disability rating for the disability.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").

For these reasons, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the Veteran's service connection claim for PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  Accordingly, by resolving all reasonable doubt in the Veteran's favor, the claim is granted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  


ORDER

Service connection for PTSD is granted.


REMAND

After a careful review of the record, the Board finds that further development is necessary regarding the claims of (1) entitlement to service connection for TBI, and (2) entitlement to a TDIU.  

First, regarding both remanded claims, the Veteran testified at his August 2010 Board hearing that he has been awarded Social Security Administration (SSA) disability benefits.  

Where there is factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  

Here, the SSA records are potentially pertinent and must be obtained, if available.  

Second, regarding the claim of service connection for TBI, the Veteran testified at his Board hearing that he was exposed to at least five IED blasts in Iraq, including one outside the Australian embassy in Iraq.  See Hr'g Tr. at 10.  The evidence of record before the Board includes a copy of his DD Form 214, which confirms that he was awarded a Combat Infantry Badge (CIB).  Because exposure to IED explosions is considered to have occurred during combat, his descriptions of these events are sufficient to establish the occurrence of these events.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010)  

Nonetheless, the record before the Board is inadequate to determine whether the Veteran has a current TBI due to these IED blasts.  

On this question, the Veteran testified at his August 2010 Board hearing that he had symptoms, such as headaches, vision problems, and memory loss, in the fall of 2005, which was after his service in Iraq ended.  See Hr'g Tr. 10-11.  

His service treatment records (STRs) show that he completed a TBI questionnaire in July 2008.  This questionnaire reflects his endorsement of being 10 to 20 meters from a primary blast while in an armored Humvee; he also endorsed memory problems, balance problems, and sleep problems right after the injury and "now."  The assessment was NO TBI (negative injury event).  Likewise, a healthcare provider, upon reviewing his responses to a Post-Deployment Health Assessment in December 2008, found no evidence of risk for TBI based on his responses to questions.  Similarly, a routine screening in November 2008 indicates that he had no history of physical trauma from an explosion or improvised explosive device, and no trauma to the head.  

More recently, the Veteran underwent a VA examination in December 2008 in connection with his instant claim.  After reviewing the facts of the case and performing a clinical evaluation, the VA examiner found that the Veteran had injuries during service from exposure to IEDs, which stabilized quickly and were unlikely to explain his present problems.  (The VA examiner determined that the Veteran's diagnosis of PTSD more than likely explained the symptoms mentioned.)  

The Board finds that the December 2008 VA examination is not adequate to decide the case.  

First, it is not clear that the VA examiner was a neurologist or other clinician who had successfully complete the Compensation and Pension Service (C&P) TBI training module, which is required perform TBI residual disability examinations (as identified in the TBI examination worksheet).  

Second, the VA examiner's conclusions are conclusory and cursory.  Of particular importance, the VA examiner found that the Veteran's injuries during service "stabilized quickly and are unlikely to explain his present problems."  The VA examiner, however, did not further explain how and why he came to this conclusion.  Without such reasoning, the Board is unable to assign more than minimal probative weight to the examiner's conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, it is not adequate to decide the case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

More recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Reeves v. Shinseki, 2011-7085, Fed. Cir. June 14, 2012, that the combat presumption of 38 U.S.C.A. § 1154(b) applies not only to the question of whether an injury was incurred in combat, but also to whether the claimed disability itself was incurred during combat.  The Federal Circuit made clear that a veteran, in either situation,  must still demonstrate that there is a nexus between the combat disease and a current disability or that the combat-incurred disease "was a chronic condition that persisted in the years following his active duty."  Id. 

In this regard, the Board finds that the Veteran's own statements are not "satisfactory" evidence of in-service incurrence.  See 38 U.S.C.A. § 1154(b).  Certainly, his assertions that he was injured as a result of IED explosions are satisfactory evidence of such injury.  In contrast, the question of whether a TBI resulted from the claimed combat injuries is a complex medical matter concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  Thus, such lay evidence is not "satisfactory" evidence that he incurred a TBI disability during his combat service.  See 38 U.S.C.A. § 1154(b); see also See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the record is inadequate to decide the claim and that a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the claim for a TDIU, the claims file shows that the RO issued a rating decision in February 2010 denying the claim.  The Veteran then filed a timely notice of disagreement (NOD) in June 2010.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103.  The RO did not then issue a statement of the case (SOC) adjudicating the issue.  

In cases before the Board in which a claimant has timely filed a NOD with a determination of the agency of original jurisdiction (AOJ) on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Under these circumstances, the Board has no discretion and is required to remand this issue to the RO for the issuance of an SOC.  38 CFR § 19.9(c); see also Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Take all necessary steps to contact the SSA and attempt to obtain any available records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

Additionally, obtain all of the Veteran's outstanding VA treatment record.  

All attempts to procure these records must be documented in the claims file, and all obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's Virtual VA Electronic claims folder contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

2.  Then, the RO should schedule the Veteran for an appropriate VA examination(s) by an examiner qualified to perform TBI examinations (performed according to the current Compensation and Pension Examination TBI Examination Guidelines), to determine the nature and likely etiology of the claimed TBI disability.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a traumatic brain injury, if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, including the Veteran's confirmed exposure to IED explosions in Iraq.  

For purposes of making this determination, the examiner should accept as true that the Veteran was exposed to IED explosions during service  The examiner is also asked to carefully consider the Veteran's own assertions regarding the onset and continuity of his symptoms since service.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay testimony, as indicated.  If the examiner determines that an opinion relating a TBI to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim of entitlement to service connection for a TBI with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

4.  Also, take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to a TDIU.  The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination on the issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


